PER CURIAM: *
The attorney appointed to represent Juan Lopez-Sanabria has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Lopez-Sanabria has filed motions requesting this court to eorx-ect immigration records to show that he is a naturalized citizen. We lack jurisdiction to gx-ant the x-elief that Lopez-Sanabxda requests. Our independent review of the record and counsel’s bx-ief discloses no nonfrivolous issue for appeal. Accordingly, Lopez-San-*411abria’s motions are DISMISSED FOR LACK OF JURISDICTION, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cm. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cm. R. 47.5.4.